      Case: 1:20-cv-01255 Document #: 1 Filed: 02/20/20 Page 1 of 5 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Cerita Green-Cole,                         )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )      No. 1:20-cv-1255
                                           )
I.C. System, Inc., a Minnesota             )
corporation,                               )
                                           )
       Defendant.                          )      Jury Demanded

                                       COMPLAINT

       Plaintiff, Cerita Green-Cole, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s

collection actions violated the FDCPA, and to recover damages, and alleges:

                               JURISDICTION AND VENUE

       1.      This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resided here; and, c) Defendant transacts business here.

                                         PARTIES

       3.      Plaintiff, Cerita Green-Cole (“Green-Cole"), was a citizen of the State of

Illinois, residing in the Northern District of Illinois, when Defendant attempted to collect

defaulted consumer debts that she allegedly owed to Comcast.

       4.      Defendant, I.C. System, Inc. (“IC System”), is a Minnesota corporation that

acts as a debt collector, as defined by § 1692a of the FDCPA, because it regularly uses

the mails and/or the telephone to collect, or attempt to collect, defaulted consumer
      Case: 1:20-cv-01255 Document #: 1 Filed: 02/20/20 Page 2 of 5 PageID #:2




debts. IC System operates a defaulted debt collection business, and attempts to collect

debts from consumers in many states, including consumers in the State of Illinois. In

fact, Defendant IC System was acting as a debt collector as to the defaulted consumer

debts it attempted to collect from Plaintiff.

       5.     Defendant IC System is authorized to conduct business in Illinois, and

maintains a registered agent here, see, record from the Illinois Secretary of State,

attached as Exhibit A. In fact, Defendant IC System conducts extensive business in

Illinois by writing to, calling, and making credit reports on, thousands of Illinois

consumers.

                                 FACTUAL ALLEGATIONS

       6.     Due to financial difficulties, Plaintiff was unable to pay her debts, including

debts she allegedly owed to Comcast. Defendant IC System attempted to collect these

debts from her via negative credit reports. Unsure about the amount of the debts and

about IC System, Ms. Green-Cole consulted with counsel about her debt issues and the

debts that IC System was trying to collect.

       7.     Accordingly, Ms. Green-Cole’s attorney wrote to Defendant IC System, via

letters dated November 26, 2019 and December 2, 2019, to dispute the debts IC

System was trying to collect. Copies of these letters and facsimile confirmations are

attached as Group Exhibit B.

       8.     On February 4, 2020, Ms. Green-Cole obtained and reviewed copies of

her TransUnion and Experian credit reports, which showed that Defendant IC System

had continued to report the debts, but had failed to note that both debts were disputed.




                                                2
      Case: 1:20-cv-01255 Document #: 1 Filed: 02/20/20 Page 3 of 5 PageID #:3




The pertinent parts of Ms. Green-Cole’s TransUnion and Experian credit reports are

attached as Group Exhibit C.

       9.     Defendant’s violations of the FDCPA were material because Defendant’s

failure to note that both debts were disputed when Defendant reported, or continued to

report, the debts on Plaintiff’s credit report impaired her credit rating and her ability to

obtain credit. Moreover, Defendant’s failure to note, when reporting the debts on

Plaintiff’s credit report, that both debts were disputed made it appear to Plaintiff that she

did not actually have the right to dispute both debts. Defendant’s collection actions

alarmed, confused and distressed Ms. Green-Cole.

       10.    All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       11.    Defendant’s collection communications are to be interpreted under the

“unsophisticated consumer” standard, see, Gammon v. GC Services, Ltd. Partnership,

27 F.3d 1254, 1257 (7th Cir. 1994).

                                         COUNT I
                          Violation Of § 1692e Of The FDCPA –
                          False or Misleading Representations

       12.    Plaintiff adopts and realleges ¶¶ 1-11.

       13.    Section 1692e of the FDCPA prohibits debt collectors from using any

false, deceptive or misleading means to collect or attempt to collect a debt, including,

but not limited to, communicating or threatening to communicate to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed, see 15 U.S.C. § 1692e(8)(“…the

following conduct is a violation of this section…including the failure to communicate that



                                               3
      Case: 1:20-cv-01255 Document #: 1 Filed: 02/20/20 Page 4 of 5 PageID #:4




a disputed debt is disputed…”); see also, Evans v. Portfolio Associates, 889 F.3d 337,

346 (7th Cir. 2018); Sayles v. Advanced Recovery Systems, 865 F.3d 246, 249-250 (5th

Cir. 2017); and Brady v. Credit Recovery, 160 F.3d 64, 65 (1st Cir. 1998).

         14.   Defendant, by continuing to report the debts to credit reporting agencies,

when it knew the debts were disputed by the consumer, and failing to report that both of

the debts were disputed, used false, deceptive or misleading means to collect or

attempt to collect a debt, in violation of § 1692e(8) of the FDCPA.

         15.   Defendant’s violations of § 1692e(8) of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                       COUNT II
                         Violation Of § 1692f Of The FDCPA --
                     Unfair Or Unconscionable Collection Actions

         16.   Plaintiff adopts and realleges ¶¶ 1-11.

         17.   Section 1692f of the FDCPA prohibits a debt collector from using any

unfair or unconscionable means to collect or attempt to collect a debt, see, 15 U.S.C. §

1692f.

         18.   Defendant, by continuing to report the debts to credit reporting agencies,

when it knew both of the debts were disputed by Plaintiff, used unfair or unconscionable

means to collect, or attempt to collect, a debt, in violation of § 1692f of the FDCPA.

         19.   Defendant’s violations of § 1692f of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.




                                             4
      Case: 1:20-cv-01255 Document #: 1 Filed: 02/20/20 Page 5 of 5 PageID #:5




                                  PRAYER FOR RELIEF

       Plaintiff, Cerita Green-Cole, prays that this Court:

       1.     Find that Defendant’s collection practices violate the FDCPA;

       2.     Enter judgment in favor of Plaintiff Green-Cole, and against Defendant, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

       3.     Grant such further relief as deemed just.

                                      JURY DEMAND

       Plaintiff, Cerita Green-Cole, demands trial by jury.

                                                     Cerita Green-Cole,

                                                     By: /s/ David J. Philipps______
                                                     One of Plaintiff’s Attorneys
Dated: February 20, 2020

David J. Philipps      (Ill. Bar No. 06196285)
Mary E. Philipps       (Ill. Bar No. 06197113)
Angie K. Robertson (Ill. Bar No. 06302858)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com
angie@philippslegal.com




                                                 5
